Citation Nr: 0519962	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a right leg and hip disorder.  

3.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for a left shoulder disorder.  

4.  Entitlement to an evaluation in excess of 70 percent for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
appellant disagreed and this appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant seeks service connection for hypertension, to 
include as related to service-connected PTSD.  The record 
includes medical evidence of a current hypertensive disease, 
though it does not include medical evidence addressing 
whether the hypertension is related to either the appellant's 
service or to the service-connected PTSD.  To address the 
etiology of the current hypertension, the claim will be 
remanded for a VA examination.  

The appellant further claims compensation pursuant to 
38 U.S.C.A. § 1151 for a right hip and leg disorder due to VA 
treatment in the form of a VA angioplasty in February 1996 
and a left shoulder disorder due to VA treatment in the form 
of a special Thallium test in 1995.  VA clinical records in 
2000 showed degenerative changes affecting the right hip and 
leg and the left shoulder, as well as VA clinical and 
hospital records from 1995 onward discussing residuals of a 
thalamic infarct suffered in 1996 for which compensation 
pursuant to section 1151 has already been established.  The 
record does not include medical evidence addressing the 
question of whether the right hip and leg disorder or the 
left shoulder disorder is related to VA treatment (that may 
or may not be the same as that which resulted in the thalamic 
infarct) or to some other etiology.  To address this 
question, these claims are remanded for a VA examination.  

With respect to the evaluation to be assigned to PTSD, the 
appellant was last examined in February 1997.  Although the 
record includes more recent VA clinical and hospital records, 
a complete examination is necessary to accurately assess the 
current severity of PTSD and specifically address whether 
PTSD (as opposed to other service-connected or nonservice-
connected disabilities) creates total occupational and social 
impairment.  

Prior to accomplishing these examinations, the RO should 
obtain evidence supporting the decision of the Social 
Security Administration (SSA) in January 1998.  VA has an 
obligation to assist the appellant in the development of 
information or evidence necessary to substantiate the claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  
Part of this duty to assist requires VA to make every 
reasonable effort to obtain relevant records (including 
records possessed other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  The SSA is a 
Federal agency, and thus VA has an obligation to obtain 
records from that agency.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Obtain from the SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
copies of all SSA decision(s) concerning 
the appellant, and copies of the evidence 
supporting the decision(s).  

2.  The RO should arrange for a VA heart 
examination to determine the nature and 
etiology of the current hypertensive 
disease.  Send the claims folder to the 
physician for review; any report written 
by the physician should specifically 
state that such a review was conducted.  
After reviewing the available medical 
records and examining the appellant, ask 
the physician conducting the examination 
to opine - based on review of the 
evidence of record, examination of the 
appellant, and her or his professional 
expertise - whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the current 
hypertensive disease is related to his 
service or to the service-connected PTSD.  
A complete rationale should be given for 
all opinions and conclusions expressed.  
The findings and opinions should be set 
forth in a written report made part of 
the claims file.  

3.  The RO should arrange for a VA 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD.  The examiner must assign a Global 
Assessment of Functioning Score and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should determine if the PTSD is 
sufficiently severe to produce total 
occupational and social impairment 
without regard for the veteran's other 
disabilities.

The rationale should be given for any 
opinions expressed.  The findings and 
opinions should be set forth in a written 
report made part of the claims file.  

4.  The RO should arrange for a VA 
examination to determine the nature and 
etiology of the appellant's claimed right 
hip and leg disorder and the left 
shoulder disorder.  Send the claims 
folder to the physician for review; any 
report written by the physician should 
specifically state that such a review was 
conducted.  After reviewing the available 
medical records and examining the 
appellant, ask the physician conducting 
the examination to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the right hip and leg disorder is 
related to a VA angioplasty in February 
1996; that the left shoulder disorder is 
related to VA special thallium test in 
1995; or that either disorder is related 
to some other etiology, including the 
service-connected residuals of a thalamic 
infarct due to VA angioplasty in February 
1996.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The findings and opinions 
should be set forth in a written report 
made part of the claims file.  

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



